Citation Nr: 1418480	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent a lumbar spine disability prior to December 7, 2011, and in excess of 20 percent as of December 7, 2011. 

2.  Entitlement to an effective date earlier than April 16, 2008, for the grant of service connection for a lumbar spine disability.

3.  Whether a June 1979 rating decision that denied service connection for a low back disability was the result of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of entitlement to an increased rating for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a low back disability was filed at the RO on March 1, 1979, and the claim was denied in a June 1979 rating decision, which was not appealed within one year and became final.

2.  The Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for a low back disability on April 16, 2008, more than one year following separation from active service, based on which service connection was ultimately granted for a lumbar spine disability. 

3.  Prior to April 16, 2008, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for a low back disability following the June 1979 denial.

4.  The Veteran has not identified an error of fact or law in the June 1979 rating decision to deny service connection for chronic low back syndrome that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 16, 2008, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

2.  Clear and unmistakable error is not shown in the June 1979 rating decision denying entitlement to service connection for chronic low back syndrome.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to cases, such as this one, involving earlier effective date claims and CUE, in which the law, rather than the evidence, is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the Board finds that the Veteran's earlier effective date and CUE claims are not subject to the duties to notify and assist.  The Board notes that the Veteran and his attorney have been provided sufficient opportunity to present contentions.  There is no indication that they have further argument to present.

Earlier Effective Date

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013). 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3.104(b), 3.105(a) (2013).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, the Veteran has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  The Board will address the CUE portion of the appeal below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2002).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

A June 1979 rating decision denied the Veteran's original claim for service connection for a low back disability, then characterized as chronic low back syndrome.  The Veteran did not appeal the June 1979 rating decision within one year.  Therefore, the June 1979 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a) (2013). 

The RO reopened the Veteran's low back disability claim and granted service connection in a December 2009 rating decision on appeal.  The RO established an effective date of April 16, 2008, the date of receipt of the claim to reopen.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The grant of service connection was based on a November 2009 VA examiner's opinion that the Veteran's lumbar spine disability was at least as likely as not related to an injury in service.  Therefore, in the absence of CUE, the RO assigned the earliest possible effective date for the grant of the reopened claim.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

In this matter, the law is clear.  The proper effective date for new and material evidence, other than service treatment records, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The Board need not determine whether the precise date of entitlement to service connection for DDD of the lumbar spine occurred prior to the claim to reopen or subsequent to it.  In either case, the date of the claim to reopen on April 16, 2008, provides the earliest effective date possible.

Accordingly, the Board finds that the preponderance of the evidence is against an effective date earlier than the April 16, 2008, for the award of service connection for DDD of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied. 

CUE

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(b), 3.105(a) (2013). 

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2013).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228 (1991); Berger v. Brown, 10 Vet. App. 166 (1997) (recognizing claimant's "extra-heavy burden" of persuasion in claim of clear and unmistakable error). 

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin v. West, 13 Vet. App. 1 (1999); Shockley v. West, 11 Vet. App. 208 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error.  Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  Finally, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005). 

A June 1979 rating decision denied service connection for chronic low back syndrome.  The RO concluded that although the Veteran's service records showed that he was treated for low back pain and was hospitalized with a diagnosis of HNP, L4-L5 in service, it was apparently acute and transitory with no chronic residuals.  The spine examination on discharge was normal.  The Veteran was advised that he needed to submit evidence that he currently had residuals of the claimed disability and that they had existed since discharge.  

It is undisputed that the Veteran did not appeal the June 1979 rating decision within one year.  Therefore, the June 1979 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a) (2013). 

The Veteran's attorney, on the Veteran's behalf, asserts CUE in the June 1979 rating decision.  He asserts, essentially, that the RO did not apply the factual evidence correctly, in that the RO's determination that the Veteran's low back condition was "apparently acute and transitory with no chronic residuals" was unsubstantiated and that the service medical records clearly indicated a chronic low back condition.  In the alternative, the Veteran's attorney asserts that the Veteran reported symptoms during the May 1979 VA examination which were similar to what was recorded during service, and that the VA should have considered continuity of symptomatology.  Lastly, the Veteran's attorney also contends that VA failed to consider whether the Veteran's post-service diagnosis of chronic lower back syndrome was incurred during service.

In considering the CUE claim, the Board must consider the law in effect at the time of the June 1979 RO decision.  Applicable law in effect at the time of the June 1979 rating decision was essentially as it is today and provided that service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.303 (1979).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the first year following active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.307, 3.309 (1979).  In the absence of chronicity, continuity of symptomatology following discharge is required.  38 C.F.R. § 3.303(b) (1979).  Service connection may also be granted when all of the evidence demonstrates that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1979). 

At the time of the June 1979 rating decision, the evidence considered included the Veteran's service medical records showing that the Veteran was seen on three occasions in September 1967 with complaints of low back pain and was assessed with muscle strain.  In October 1967, he underwent physical therapy for lumbosacral strain.  It was noted that an x-ray was normal with questionable unrelated spondylosis.  A November 1967 record shows the Veteran was hospitalized with a two month history of back pain in the lumbosacral area.  The diagnosis was herniated nucleus pulposus of L4-L5.  On approximately the second or third day of traction, the Veteran was asymptomatic.  He was later discharged to full duty with light activity.  His September 1969 discharge examination shows that his spine was evaluated as clinically normal.

In his March 1969 claim for VA disability benefits, the Veteran indicated that he had back trouble in service from November 6, 1967, to November 17, 1967.  In May 1979, the Veteran underwent a special orthopedic examination.  The examiner noted that since 1967, there had been no hospitalizations for the Veteran's lower back and no treatment had been provided.  The Veteran stated that he occasionally had been to chiropractors, but no hospitalization was required.  At present, he had occasional lower back ache located at the lumbosacral area.  The Veteran complaints were considered chronic lower back syndrome. 

At the time of the June 1979 rating decision, there was no evidence that the Veteran had any complaints pertaining to his low back after November 1967 up until his discharge, or for approximately 12 years after discharge.  The RO found that the Veteran's current complaints could not be associated with service.  Thus, the denial of service connection was supported by the evidence, or lack of evidence, then of record, and the law in effect at that time.  Because there was no evidence of a chronic condition in service, continuity of symptomatology or an opinion relating the Veteran's current low back disability to service, the evidence does not show the existence of undebatable error of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. 

In light of the above discussion, it appears that the RO properly considered all the pertinent evidence before it in June 1979.  The correct facts, as they were known at the time, were before the RO, and were considered.  Thus, no clear and unmistakable error of fact is shown.  The findings of fact and discussion of the evidence available at that time are consistent with the conclusion reached.  The Veteran's disagreement with the RO's interpretation of the medical evidence of record in June 1979 constitutes a mere disagreement with how the RO evaluated or weighed the facts, and is, therefore, inadequate for a finding of CUE. 

The Veteran's attorney argues, essentially, that the RO should have considered the treatment in service from September 1967 to November 1967 for the Veteran's low back as evidence of a chronic disability in service.  However, reasonable minds could have differed in June 1979 as to whether those findings were that of a chronic disorder or a condition that was "apparently acute and transitory," especially since the Veteran did not provide evidence of continuity of symptomatology since service, or any suggestion of a medical nexus at the time of the June 1979 rating decision. 

Next, the Veteran's attorney contends that VA misapplied 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in its June 1979 rating decision, as it neglected to consider the post-service evidence provided by the Veteran of on and off symptomatology.  In this case, a low back disability was first diagnosed after service in May 1979.  There was no other evidence from the time the Veteran was discharged until his application for VA benefits in March 1979 even suggesting that the Veteran had low back complaints.  The Board cannot find that the RO's decision was an error that was undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  The Board finds that reasonable minds could differ regarding the interpretation of the evidence.  The Veteran's attorney's argument here is essentially that the RO improperly weighed the evidence regarding whether there was continuity of symptomatology following service separation.  How the RO weighed the evidence is not a basis for finding CUE.  Russell v. Principi, 3 Vet. App. 310 (1992). 

To the extent that the Veteran's attorney argues that the RO failed to developed additional evidence by not providing an additional VA examination that might have determined that the Veteran's post service diagnosis of chronic lower back syndrome was incurred in service, the Board notes that a failure to fully develop evidence is not considered to be clear and unmistakable error.  38 C.F.R. § 20.1403(d) (2013).  VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Based on the foregoing, the Board finds no clear and unmistakable error in the June 1979 rating decision that denied service connection for chronic low back syndrome.  38 C.F.R. § 3.105(a) (2013).   Therefore, the claim is denied.


ORDER

Entitlement to an effective date earlier than April 16, 2008, for the grant of service connection for a lumbar spine disability is denied.

The June 1979 rating decision that denied service connection for chronic low back syndrome did not contain CUE, and the benefit sought on appeal is denied.




REMAND

The Veteran contends that his service-connected lumbar spine disability has increased in severity since the last VA examination.  In addition, he asserts that he should be rated separately for neurological manifestations of the service-connected lumbar spine disability.  The Veteran last underwent a VA examination to address the severity of his service-connected lumbar spine disability in December 2011.  While not overly stale, in light of the Veteran's testimony,  the Board finds that remand is necessary in order to provide the Veteran a new and contemporaneous VA examination to assess the severity of his service-connected lumbar spine disability with findings responsive to all applicable rating criteria both orthopedic and neurological.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records. The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, dated through April 2013.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding Columbia VAMC medical records dated from April 2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c). 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include an electromyogram and nerve conduction studies if appropriate, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected lumbar spine disability.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the Veteran's service-connected lumbar spine disability, to include radiculopathy or peripheral neuropathy.  Any neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated. 

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limitation of motion. 

(c) The examiner should also indicate whether it is possible to separate manifestations of the Veteran's nonservice-connected lumbar spine disabilities from those of his service-connected lumbar spine disability on appeal.  Mittleider v. West, 11 Vet. App. 181 (1998).

3.  Then, readjudicate the claim, to include consideration of whether separate ratings for muscular and neurological manifestations related to the service-connected lumbar spine disability, is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


